—Appeal by the defendant from a judgment of the Supreme Court, Queens County (LaTorella, J.), rendered March 10, 1997, convicting her of two counts of unlicensed practice of pharmacy, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
The defendant’s contention that the court improperly participated in the trial proceedings is not preserved for appellate review (see, People v Green, 244 AD2d 423). In any event, the defendant was not deprived of a fair trial by the court’s conduct (People v Caballero, 242 AD2d 337).
Some of the defendant’s remaining contentions are unpreserved for appellate review but, in any event, all are without merit. Santucci, J. P., Joy, McGinity and Luciano, JJ., concur.